I)ISMISS Opinion issued January 29, 2013




                                             in The
                                1tnurt uf Apprzihi
                         ifti! )itrirt nf £XLU Lit tlLt11LU
                                      No. 05-1 2-00706-CV

                             SIMON JACKSON, IV, Appellant
                                                V.
                             JEANETTE JACKSON, Appellee

                         On Appeal from the 255th Judicial District Court
                                      Dallas County. ‘Texas
                             Trial Court Cause No. DF-10-05677S

                                           OPINION
                  Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                 Opinion by Chief .Justice Wright
          By letter dated May 25, 2012 we notified appellant the $175 filing fee was due.      We

directed appellant to pay the filing fee within ten days. We cautioned appellant that failure to do

so would result in the dismissal of this appeal. Also by letter dated May 25, 2012, we notified

appellant that a docketing statement had not been filed. We directed appellant to file a docketing

statement within ten days.    We cautioned appellant that failure to file a docketing statement

might result in dismissal of the appeal. To date, appellant has not paid the filing fee. filed a

docketing statement, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEx. R. App. P. 42.3(b),(c).




                                                  (.‘\ROI YN \\RI(H II
                                                  (1 liii .JL S II(’


I 20706F.P05
                                   Qtnirt ul ApTra1
                        fFttt1! Di!5trtrt uf Lixai ztt Ja1kui
                                          JUDGMENT

Simon   Jackson. IV. Appellant                     On Appeal from the 255th Judicial District
                                                   Court. Dallas County. Texas
No. 05-12-00706..CV          V.                    Trial Court Cause No. DF-1O-05677S.
                                                   Opinion delivered by Chief Justice Wright.
Jeanette Jackson. Appellee                         Justices Lang-Miers and Lewis participating.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Jeanette Jackson recover her costs of this appeal from
appellant Simon Jackson, IV.


Judgment entered this January 29. 2013.




                                                  ’C
                                                   1\ROl.YN WR1(TlI’f
                                                  (‘1 111 i .11 S[’l(’L